                                      United States Bankruptcy Court
                                           District of Arizona
In re:                                                                                  Case No. 15-02947-BKM
CARLOS V. PASSAPERA, JR.                                                                Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0970-2           User: teranm                 Page 1 of 2                   Date Rcvd: Jul 22, 2020
                               Form ID: 3180W               Total Noticed: 36


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 24, 2020.
db             +CARLOS V. PASSAPERA, JR.,    24887 WEST VISTA NORTE COURT,     BUCKEYE, AZ 85326-3360
tr              RUSSELL BROWN,    CHAPTER 13 TRUSTEE,    SUITE 800,    3838 NORTH CENTRAL AVENUE,
                 PHOENIX, AZ 85012-1965
cr             +Rancho Vista Homeowners Association,     c/o Maxwell & Morgan, P.C.,
                 4854 E. Baseline Road, Suite 104,     4854 E. Baseline Road, Suite 104,     Mesa, AZ 85206-4636
13572097        (ASUME),   LIZETTE ALEJANDRO PENA,     ASUME PO BOX 71316,    SAN JUAN PR 00936-8416
13430059        ASSUME,   Calle Jose de Diego,     Carretera 172,,    Caguas PR 00725
13430060       +ASSUME,   Edif. Angora, Calle Gautier Benites #162,      PO Box 638,    Caguas PR 00726-0638
13430062       +Bureau Of Medical Economics,    326 E. Coronado Rd, Suite 205,     Phoenix AZ 85004-1524
13430065       +Eddy Fcu,   909 W Pierce St,    Carlsbad NM 88220-5268
13445700       +Eddy Federal Credit Union,    909 W. Pierce,    Carlsbad, NM 88220-5268
13470654       +Fletchers Tire and Auto Service Inc. - 942,     Duvera Financial,     Po Box 2549,
                 Carlsbad, CA 92018-2549
13430068       +Greenline/EasyPay,    PO Box 2549,    Carlsbad CA 92018-2549
13605907        John M. Caraway,    CARAWAY, TABOR & BYERS, L.L.P.,     P.O. Box 1718,    Carlsbad, NM 88221-1718
13430071        LCVPRLTD,   Road 992 KM 0.2,    Luquillo PR 00773
13430072        Lizzette Alejandro,    Urb. Los Lirios,    Cale 1 A-10,    Juncos PR 00777
13430073       +Maricopa County Superior Court,     201 W. Jefferson,    Phoenix AZ 85003-2205
13580036       +PENNYMAC LOAN SERVICES, LLC,    6101 CONDOR DRIVE SUITE #200,     MOORPARK, CA 93021-2602
13443303       +PennyMac Loan Services, LLC,    C/O Aldridge Connors, LLP,     Fifteen Piedmont Center,
                 3575 Piedmont Road, N.E.,Suite 500,     Atlanta, GA 30305-1636
13623019       +PennyMac Loan Services, LLC,    Leonard McDonald,     Seventh Floor Camelback Esplanade II,
                 2525 E. Camelback Rd,,    Phoenix, AZ 85016-4219
13430074        Pennymac Loan Services,    Attn: Bankruptcy,    Po Box 514357,    Los Angeles CA 90051
13430075       +Rancho Vista HOA,    c/o Maxwell & Morgan, P.C.,     4854 E. Baseline Rd., Suite 104,
                 Mesa AZ 85206-4636
13430076        Shop NBC,   7825 Washington Ave S., Suite 200,      Minneapolis MN 55439-2400
13430081       +White Tank Justice Court,    21749 W. Yuma Rd.,     Buckeye AZ 85326-8712

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: AZDEPREV.COM Jul 23 2020 06:33:00      AZ DEPARTMENT OF REVENUE,     BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,    PHOENIX, AZ 85007-2650
cr             +EDI: USDARHS.COM Jul 23 2020 06:33:00      USDA Rural Housing Service,     P O Box 66879,
                 Saint Louis, MO 63166-6879
13430058       +EDI: AZDEPREV.COM Jul 23 2020 06:33:00      Arizona Department of Revenue,
                 Bankruptcy Unit Field 1011,    1600 W. Monroe St. 7th Floor,    Phoenix AZ 85007-2612
13476581       +EDI: ATLASACQU.COM Jul 23 2020 06:33:00       Atlas Acquisitions LLC,
                 on behalf of Oliphant Financial, LLC,    294 Union St.,    Hackensack, NJ 07601-4303
13430061        EDI: BANKAMER2.COM Jul 23 2020 06:33:00       Bank of America, N.A.,    PO Box 25118,
                 Tampa FL 33622-5118
13430063       +E-mail/Text: bankruptcy.notifications@fisglobal.com Jul 23 2020 03:12:42        Chex Systems, Inc.,
                 7805 Hudson Road, Suite 100,    Saint Paul MN 55125-1703
13430064        E-mail/Text: operationsclerk@easypayfinance.com Jul 23 2020 03:10:34        Dvra Billing,
                 Attention: Bankruptcy Department,    Po Box 2549,    Carlsbad CA 92018
13430066       +E-mail/Text: bankruptcy@emeraldar.com Jul 23 2020 03:11:16       Emerald Ar,    1850 N Central Ave,
                 Phoenix AZ 85004-3948
13430067       +E-mail/Text: bknotice@ercbpo.com Jul 23 2020 03:12:22       Enhanced Recovery Corp,
                 Attention: Client Services,    8014 Bayberry Rd,    Jacksonville FL 32256-7412
13430069       +EDI: IRS.COM Jul 23 2020 06:33:00      Internal Revenue Service,
                 Centralized Insolvency Operations,    PO Box 7346,    Philadelphia PA 19101-7346
13430077       +E-mail/Text: bankruptcy@speedyinc.com Jul 23 2020 03:11:46       Speedy Cash,    PO Box 780408,
                 Wichita KS 67278-0408
13430079       +EDI: USAA.COM Jul 23 2020 06:33:00      USAA,    9800 Fredericksberg Rd.,
                 San Antonio TX 78288-0002
13482870       +EDI: USDARHS.COM Jul 23 2020 06:33:00      USDA Rural Housing Service,
                 Centralized Servicing Center,    P.O. Box 66879,    St. Louis, MO 63166-6879
13430080       +EDI: USDARHS.COM Jul 23 2020 06:33:00      Usda Rural Development,      P.O. Box 790170,
                 St Louis MO 63179-0170
                                                                                               TOTAL: 14

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr              EDDY FEDERAL CREDIT UNION
aty*            RUSSELL BROWN,   CHAPTER 13 TRUSTEE,   SUITE 800,   3838 NORTH CENTRAL AVENUE,
                 PHOENIX, AZ 85012-1965
cr*            +PennyMac Loan Services, LLC,   c/o Aldridge Connors LLP,   Fifteen Piedmont Center,
                 3575 Piedmont Road, N.E., Suite 500,   Atlanta, GA 30305-1636
13430070     ##+International Collection System/ICS,   Ics/Bankruptcy,
                 2761 North Country Club Road; Suite 100,   Tucson AZ 85716-2271
13430078     ##+Stellar Recovery Inc,   4500 Salisbury Rd Ste 10,   Jacksonville FL 32216-8035
                                                                                            TOTALS: 1, * 2, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

       Case 2:15-bk-02947-BKM Doc 112 Filed 07/22/20 Entered 07/24/20 21:42:49                          Desc
                            Imaged Certificate of Notice Page 1 of 4
District/off: 0970-2                  User: teranm                       Page 2 of 2                          Date Rcvd: Jul 22, 2020
                                      Form ID: 3180W                     Total Noticed: 36


              ***** BYPASSED RECIPIENTS (continued) *****

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 24, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 22, 2020 at the address(es) listed below:
              BRADLEY JAY STEVENS    on behalf of Creditor    EDDY FEDERAL CREDIT UNION bstevens@jsslaw.com,
               lbourland@jsslaw.com
              CHARLES E. MAXWELL    on behalf of Creditor    Rancho Vista Homeowners Association mail@hoalaw.biz
              CRISTINA PEREZ HESANO     on behalf of Debtor CARLOS V. PASSAPERA, JR. cperez@perezlawgroup.com
              DAVID WINTHROP COWLES    on behalf of Creditor    PennyMac Loan Services, LLC ecf@tblaw.com,
               gxh@tblaw.com
              JOHN D. SCHLOTTER    on behalf of Creditor   PennyMac Loan Services, LLC
               bankruptcyecfmail@mccalla.com, mccallaecf@ecf.courtdrive.com
              LEONARD 3 MCDONALD, JR.    on behalf of Creditor    PennyMac Loan Services, LLC ecf@tblaw.com
              RUSSELL BROWN     ecfmailclient@ch13bk.com
              RUSSELL BROWN     on behalf of Trustee RUSSELL BROWN ecfmailclient@ch13bk.com
              Rachel Elizabeth Flinn    on behalf of Trustee RUSSELL BROWN rflinn@ch13bk.com, dsmith@ch13bk.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                              TOTAL: 10




       Case 2:15-bk-02947-BKM Doc 112 Filed 07/22/20 Entered 07/24/20 21:42:49                                                 Desc
                            Imaged Certificate of Notice Page 2 of 4
Information to identify the case:
Debtor 1              CARLOS V. PASSAPERA JR.                                        Social Security number or ITIN   xxx−xx−0530

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                             Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                     EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court District of Arizona

Case number: 2:15−bk−02947−BKM




Order of Discharge                                                                                                                   12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               CARLOS V. PASSAPERA JR.
               aka CARLOS V. PASSAPERA PINOTT JR.


               7/22/20                                                      By the court:          Brenda K. Martin
                                                                                                   United States Bankruptcy Judge



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                       page 1




   Case 2:15-bk-02947-BKM Doc 112 Filed 07/22/20 Entered 07/24/20 21:42:49                                                          Desc
                        Imaged Certificate of Notice Page 3 of 4
    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2




 Case 2:15-bk-02947-BKM Doc 112 Filed 07/22/20 Entered 07/24/20 21:42:49                             Desc
                      Imaged Certificate of Notice Page 4 of 4
